NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                              FILED
                             FOR THE NINTH CIRCUIT
                                                                              JUN 02 2017
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                          No.    16-10174

              Plaintiff-Appellee,                  D.C. No.
                                                   3:15-cr-08180-SPL-1
 v.

AARON VINCE SILAS,                                 MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Steven Paul Logan, District Judge, Presiding

                              Submitted May 31, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Aaron Vince Silas appeals from the district court’s judgment and challenges

his 84-month sentence for aggravated sexual assault, in violation of 18 U.S.C. §§

1153, 2241(a)(1), and 2246. Pursuant to Anders v. California, 386 U.S. 738

(1967), Silas’s counsel has filed a brief stating that there are no grounds for relief,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided Silas the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Silas has waived his right to appeal. Because the record discloses no

arguable issue as to the validity of the appeal waiver, we dismiss the appeal. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2